SIBLEY, Circuit Judge
(dissenting).
The admission of other transactions to illustrate intent was carried too far, especially as regards that with J. M. Smith. Smith was not named in the indictment, and no notice was given of any purpose in the trial to bring him in. It was not clearly shown with what intent Weiss dealt with Smith, so as to afford an inference of like intent in dealing with Hart. In the motion for new trial it was clearly shown that Weiss got nothing in the Smith transaction, and the suspicion that he did was disproved by new and indisputable evidence. I think Weiss ought to have a new trial.